Case 1:20-cv-01695-CMA Document 1 Filed 06/10/20 USDC Colorado Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:20-cv-01695

LUPITA MONTOYA,

       Plaintiff,

v.

UNIVERSITY OF COLORADO, through its Board, THE REGENTS OF THE UNIVERSITY
OF COLORADO, a body corporate,

      Defendant.
______________________________________________________________________________

                       COMPLAINT AND JURY DEMAND
______________________________________________________________________________

       Plaintiff Dr. Lupita Montoya for her Complaint states:

                                       INTRODUCTION

1.     This is an employment discrimination and retaliation suit brought by a Latina Research

Associate employed by Defendant University of Colorado who worked as an Assistant Professor

at CU’s College of Engineering and Applied Science in Boulder until she was denied tenure and

a promotion in 2017.

2.     Plaintiff brings claims of sex and race discrimination and retaliation, all in violation of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”), as

well as a claim of sex-based pay discrimination pursuant to the Equal Pay Act of 1963, as

amended, 29 U.S.C. § 206(d) (“EPA”).
Case 1:20-cv-01695-CMA Document 1 Filed 06/10/20 USDC Colorado Page 2 of 14




                                            PARTIES

3.     Plaintiff Dr. Lupita Montoya is a resident of the State of Colorado.

4.     Defendant University of Colorado (“CU”) is a state institution of higher education

established and regulated by Article IX, §§ 12 and 13, Colorado Constitution, and State statutory

law, C.R.S. § 23-20-101, et seq.

                                   JURISDICTION AND VENUE

5.     This Court has jurisdiction over this action under 28 U.S.C. § 1331 and specifically under

Title VII, as amended, 42 U.S.C. § 2000e et seq., and the EPA, 29 U.S.C. § 206(d).

6.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because the

employment practices alleged to be unlawful were committed in the District of Colorado.

7.     At all relevant times, Defendant CU was covered by the definitions of “employer” set

forth in 42 U.S.C. § 2000e(b) of Title VII and 29 U.S.C. § 203(d) of the Fair Labor Standards

Act, of which the EPA is a part.

                                     SPECIFIC ALLEGATIONS

Plaintiff’s Background

8.     Plaintiff identifies as Latina.

9.     Plaintiff is an indoor air quality expert whose research is primarily in the area of the

health effects of particulate matter, especially with respect to underrepresented groups and

minority populations who suffer chronic health issues from the air they breathe.

10.    For example, in the last few years, Plaintiff researched the hazards of indoor air pollution

for residents of the Navajo Nation and Colorado nail salon workers.




                                                 2
Case 1:20-cv-01695-CMA Document 1 Filed 06/10/20 USDC Colorado Page 3 of 14




11.     Plaintiff received her MS in Mechanical Engineering (Thermosciences) and PhD in Civil

and Environmental Engineering from Stanford University in 1991 and 1999, respectively.

12.     After receiving her PhD, Plaintiff held appointments as a post-doc in environmental

health and toxicology at the State University of New York at Albany and as a postdoctoral fellow

in environment science and engineering at the Harvard School of Public Health.

13.     In 2003, Plaintiff joined the Civil and Environmental Engineering faculty at Rensselaer

Polytechnic Institute in a tenure-track position where she remained for about six years.

Plaintiff’s Experience at CU

14.     In January 2010, CU hired Plaintiff as an Assistant Professor in the Civil, Environmental

and Architectural Engineering (“CEAE”) Department at its University of Colorado Boulder

(“CU Boulder”) campus.

15.     The CEAE department is located within the College of Engineering and Applied Science

(“CEAS”).

16.     Plaintiff was the first full-time expert in air quality in the CEAE department.

17.     Women of color like Plaintiff are vastly underrepresented in engineering; for example, in

2017, they comprised less than 2% of all engineering professionals in the U.S. 1

18.     Throughout her employment with CU, Plaintiff has been the only Latina faculty member

in both the CEAE department and the CEAS.




1
 National Science Foundation, Women, Minorities, and Persons with Disabilities in Science and Engineering: 2017
(2017), https://www.nsf.gov/statistics/2017/nsf17310/.

                                                       3
Case 1:20-cv-01695-CMA Document 1 Filed 06/10/20 USDC Colorado Page 4 of 14




       19.    During her employment at CU Boulder, Plaintiff witnessed Latino and/or female

faculty members in the CEAS receive less favorable treatment than non-Latino and/or male

faculty members. For example:

   a. During the annual evaluation process at the CEAS, the Dean’s office changed the

       tentative faculty ratings sent to it by the departments within CEAS by increasing the

       ratings of non-Latino men and decreasing the ratings of Plaintiff, and other women and

       Latinos.

   b. The CEAS denied resources to Plaintiff and other female faculty members, including

       teaching assistants and funding for laboratory needs, while providing these resources to

       male and non-Latino faculty members.

   c. Male faculty members in the CEAE department have received more favorable teaching

       assignments, i.e., they are assigned to teach upper division and graduate level courses that

       are held at the Sustainability, Energy and Environment Community (“SEEC”) at CU

       Boulder’s East Campus that are smaller and garner higher teaching evaluations. In

       contrast, Plaintiff and other female faculty members are assigned to teach larger

       undergraduate courses that take place primarily at the Engineering Center on CU

       Boulder’s main campus and for which they are graded more critically.

   d. Because the CEAE faculty have offices at the SEEC, Plaintiff and her female colleagues

       must travel between the SEEC and the congested main campus to teach where they have

       no office space to hold office hours for students; male faculty members are not similarly

       negatively impacted since they teach and have their offices at the SEEC.




                                                4
Case 1:20-cv-01695-CMA Document 1 Filed 06/10/20 USDC Colorado Page 5 of 14




      e. Upon information and belief, there has been and continues to be a disparity in pay

         between male and female faculty members at the CEAS.

20.      In 2017 and/or 2018, Plaintiff earned about $2,500 less annually than three junior male

non-Latino Assistant Professors in the CEAE department who earned their PhDs nearly 15 years

after Plaintiff and who had not held tenure track positions before they started at CU.

CU’s Denial of Plaintiff’s Tenure and Promotion

21.      In August 2016, Plaintiff applied for tenure and a promotion to Associate Professor.

22.      Among other things, Plaintiff’s tenure application and materials (a/k/a dossier) included

letters from six academics outside of CU who reviewed Plaintiff’s accomplishments during her

time at CU and opined on whether she should be granted tenure and a promotion.

23.      Five of the six reviewers unequivocally recommended that Plaintiff be granted tenure.

24.      The sixth reviewer stated that, although Plaintiff would not likely be promoted in the

reviewer’s department, “there is reason for careful consideration considering [Plaintiff’s] recent

publication rate, the quality of the journals she has been publishing in, and her service to the

profession and CU Boulder.”

25.      The CEAE department characterized this sixth reviewer’s letter as “equivocal” not

negative.

26.      The sixth reviewer erroneously surveyed Plaintiff’s research accomplishments over a 16-

year period, rather than just her six years at CU, thereby diluting her accomplishments in the

reviewer’s analysis.

27.      Based on the recommendations of the external reviewers, as well as Plaintiff’s research,

teaching, and service while at CU, a majority of the full tenured professors in the CEAE


                                                  5
Case 1:20-cv-01695-CMA Document 1 Filed 06/10/20 USDC Colorado Page 6 of 14




department, along with the department chair, Dr. Balaji Rajagopalan, recommended that Plaintiff

receive tenure and a promotion to Associate Professor.

28.      Despite this recommendation of Plaintiff’s closest colleagues, the First Level Review

Committee (“FLRC”), comprised of faculty members from the entire CEAS, the Dean of the

CEAS, Dr. Robert Braun, the campus-wide Vice Chancellor’s Advisory Committee, and Provost

Russell Moore all recommended against Plaintiff’s promotion with tenure.

29.      On May 10, 2017, Chancellor Philip DiStefano denied Plaintiff’s promotion and tenure

and, instead, provided her with a one-year terminal appointment.

30.      CU President Bruce Benson denied Plaintiff’s subsequent appeal of the tenure decision.

31.      CU failed to follow the letter and intent of a number of its own relevant policies and

procedures as it considered Plaintiff’s application for promotion and tenure. For example:

      a. In its letters to Dean Braun recommending that Plaintiff not receive tenure, the FLRC

         failed to discuss why it disagreed with the CEAE department and Chair Rajagopalan or to

         ask for additional information about Plaintiff’s application.

      b. Dean Braun failed to discuss each of the grounds of his disagreement with the CEAE

         department and Chair Rajagopalan’s recommendation that Plaintiff receive tenure or to

         include the reasons for his difference in opinion in his letter to the Provost.

      c. In their assessment of Plaintiff’s dossier, both Dean Braun and the FLRC judged the

         quality of the six external reviewers based on the ranking of the reviewer’s home

         institution rather than on their individual expertise to evaluate Plaintiff’s research. As a

         result, Dean Braun and the FLRC discounted five of the six external letters because the

         authors’ institutions were allegedly “less scholarly” than CU and relied on the one


                                                   6
Case 1:20-cv-01695-CMA Document 1 Filed 06/10/20 USDC Colorado Page 7 of 14




         equivocal letter because it came from a similarly “scholarly”/”peer” institution (when, in

         fact, the institution was ranked higher than CU).

      d. This “scholarly”/”peer” or “less scholarly” status of the external reviewers’ institutions

         criterion was neither included in CU’s tenure and promotion policies and procedures nor

         communicated to Plaintiff before her dossier was considered.

      e. In his letter to the Provost in which he recommended that Plaintiff not be granted tenure,

         Dean Braun mischaracterized her research as service.

      f. Dean Braun processed Plaintiff’s application for promotion and tenure in a delayed

         fashion, which negatively impacted Plaintiff’s candidacy.

32.      Plaintiff submitted a formal grievance to CU’s Privilege & Tenure Committee (“PTC”) in

August 2017.

33.      The PTC appointed two tenured CU faculty to conduct an investigation into how CU had

handled Plaintiff’s application for promotion and tenure.

34.      In their May 3, 2018 report, the investigators concluded that both procedural and

substantive violations occurred in Plaintiff’s tenure and promotion review and recommended that

CU conduct a re-evaluation of Plaintiff’s case using a revised dossier.

35.      On May 30, a panel of the PTC, comprised of five tenured CU faculty, issued a report in

which it encouraged Dean Braun to re-evaluate Plaintiff’s research and/or mediate the matter

given the evidence of possible violations of Plaintiff’s rights and privileges as a CU faculty

member.

36.      In late July 2018, the Vice Chair of the PTC forwarded the investigatory and panel

reports to the Chancellor and urged him to “facilitate reconsideration of [Plaintiff’s] case.”


                                                   7
Case 1:20-cv-01695-CMA Document 1 Filed 06/10/20 USDC Colorado Page 8 of 14




37.     The Chancellor was obligated to respond to the PTC’s recommendations within a certain

timeframe, but failed to do so.

38.     Since Plaintiff’s contract with CU ended in May 2017, she was given a one-year terminal

contract through May 2018.

39.     From June 1, 2018 through June 30, 2019, CU employed Plaintiff as a Research

Associate, with a salary less than half of what she earned as an Assistant Professor.

40.     Since July 1, 2019, Plaintiff has continued her Research Associate affiliation in an unpaid

capacity.

41.     In August 2018, Plaintiff requested a formal hearing to contest her denial of tenure. CU

did not conduct the hearing until April 2019.

42.     In the meantime, Plaintiff filed charge of discrimination no. 541-2019-00118 with the

U.S. Equal Employment Opportunity on October 10, 2018.

43.     Plaintiff amended her charge in November 2018 to reflect CU’s refusal to promptly hold

her formal hearing.

44.     The hearing panel ultimately concluded that a procedural violation of university policy

occurred during Plaintiff’s tenure and promotion review; however, it did not overturn CU’s

denial of Plaintiff’s promotion with tenure.

45.     In or around early 2018, CU featured Plaintiff in its #ILookLikeAnEngineer campaign,

which is designed to “showcase the diverse range of people who pursue engineering.” 2




2
 University of Colorado Boulder College of Engineering & Applied Science #ILookLikeAnEngineer,
https://www.colorado.edu/engineering/ilook (last visited June 10, 2020).

                                                     8
Case 1:20-cv-01695-CMA Document 1 Filed 06/10/20 USDC Colorado Page 9 of 14




46.      After denying Plaintiff tenure, CU used a picture of Plaintiff conducting field work in

Peru on a flyer that it sent to recruit students for its Environmental Engineering program stating

“Be global. Our program is known for cultivating globally minded engineers.”

47.      In May 2019, CU featured Plaintiff’s recently published paper about the occupational

hazards for nail salon workers on its CU Boulder Today website.

48.      The EEOC issued a Notice of Right to Sue for Plaintiff’s charge of discrimination on

March 16, 2020.

                                   STATEMENT OF CLAIMS

                                   FIRST CLAIM FOR RELIEF
      (Sex discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended)

49.      The foregoing allegations are realleged and incorporated herein by reference.

50.      CU subjected Plaintiff to less favorable terms and conditions of her employment based on

sex as described in this Complaint, including but not limited to: reducing Plaintiff’s annual

evaluations without cause; denying Plaintiff resources, including teaching assistance and funding

for laboratory needs; paying Plaintiff less than her male peers; failing to follow CU’s policies

and procedures during Plaintiff’s tenure and promotion review; denying Plaintiff tenure and a

promotion to Associate Professor; and compelling Plaintiff to accept a significant pay cut and

demotion in order to continue her employment with CU.

51.      CU’s actions toward Plaintiff were done knowingly and intentionally or with reckless

disregard of her rights.

52.      CU’s conduct discriminated against Plaintiff based on her sex in violation of 42 U.S.C. §

2000e-2(a) of Title VII.



                                                  9
Case 1:20-cv-01695-CMA Document 1 Filed 06/10/20 USDC Colorado Page 10 of 14




53.       As a direct and proximate result of CU’s actions, Plaintiff has suffered damages,

including lost wages and benefits, diminished reputation and other pecuniary losses, and

emotional pain and suffering, mental anguish, inconvenience, loss of enjoyment of life, and other

non-pecuniary losses.

                                 SECOND CLAIM FOR RELIEF
      (Race discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended)

54.       The foregoing allegations are realleged and incorporated herein by reference.

55.       CU subjected Plaintiff to less favorable terms and conditions of her employment based on

race as described in this Complaint, including but not limited to: reducing Plaintiff’s annual

evaluations without cause; denying Plaintiff resources, including teaching assistance and funding

for laboratory needs; paying Plaintiff less than her non-Latino peers; failing to follow CU’s

policies and procedures during Plaintiff’s tenure and promotion review; denying Plaintiff tenure

and a promotion to Associate Professor; and compelling Plaintiff to accept a significant pay cut

and demotion in order to continue her employment with CU.

56.       CU’s conduct discriminated against Plaintiff on the basis of her race in violation of Title

VII.

57.       As a direct and proximate result of CU’s actions, Plaintiff has suffered damages,

including lost wages and benefits, diminished reputation and other pecuniary losses, and

emotional pain and suffering, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

                                   THIRD CLAIM FOR RELIEF
          (Retaliation in violation of Title VII of the Civil Rights Act of 1964, as amended)

58.       The foregoing allegations are realleged and incorporated herein by reference.


                                                   10
Case 1:20-cv-01695-CMA Document 1 Filed 06/10/20 USDC Colorado Page 11 of 14




59.      Plaintiff participated in statutorily protected activity by opposing practices targeted at her

that were unlawful under Title VII, including discrimination based on sex and race.

60.      As a result of Plaintiff’s protected opposition to discrimination, CU retaliated against her

by subjecting her to the different terms and conditions of employment as described in this

Complaint, including, but not limited to: failing to timely respond to her grievance; failing to

process her request for a formal hearing on a timely basis; upholding CU’s denial of Plaintiff’s

tenure and promotion; and compelling Plaintiff to accept a significant pay cut and demotion in

order to continue her employment with CU.

61.      CU’s conduct violated 42 U.S.C. § 2000e-3(a) of Title VII.

62.      As a direct and proximate result of CU’s actions, Plaintiff has suffered damages,

including lost wages and benefits, diminished reputation and other pecuniary losses, and

emotional pain and suffering, mental anguish, inconvenience, loss of enjoyment of life, and other

non-pecuniary losses.

                             FOURTH CLAIM FOR RELIEF
      (Sex-Based Wage Discrimination in violation of the Equal Pay Act of 1963, as amended)

63.      The foregoing allegations are realleged and incorporated herein by reference.

64.      During her employment with CU as an Assistant Professor, Plaintiff was performing

work that was substantially equal to one or more male Assistant Professors considering the skills,

duties, supervision, effort, and responsibilities of that role.

65.      The conditions where the work was performed by Plaintiff and one or more male

Assistant Professors was basically the same.

66.      One or more male Assistant Professors was paid more than Plaintiff under such

circumstances.

                                                   11
Case 1:20-cv-01695-CMA Document 1 Filed 06/10/20 USDC Colorado Page 12 of 14




67.    CU either knew or showed reckless disregard for the matter of whether its conduct was

prohibited by the EPA.

68.    As a direct and proximate result of CU’s actions, Plaintiff has suffered damages,

including lost wages and benefits.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Dr. Lupita Montoya respectfully requests that this Court enter

judgment in her favor and against Defendant CU and order the following relief as allowed by

law:

       A.      Reinstatement or front pay and benefits;

       B.      Back pay and benefits;

       C.      Compensatory damages, including but not limited to those for emotional distress,

inconvenience, mental anguish, and loss of enjoyment of life;

       D.      Liquidated damages;

       E.      Injunctive and/or declaratory relief;

       F.      Attorney fees and costs of the action, including expert witness fees, as

appropriate;

       G.      Pre-judgment and post-judgment interest at the highest lawful rate; and

       H.      Such further relief as justice allows.

PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.




                                                 12
Case 1:20-cv-01695-CMA Document 1 Filed 06/10/20 USDC Colorado Page 13 of 14




       Respectfully submitted June 10, 2020.


                                   By:     SWEENEY & BECHTOLD, LLC

                                           s/Charlotte N. Sweeney
                                           650 S. Cherry St., Ste. 700
                                           Denver, CO 80246
                                           Telephone: (303) 865-3733
                                           Fax: (303) 865-3738
                                           E-mail: cnsweeney@sweeneybechtold.com

                                           s/Ariel B. DeFazio
                                           650 S. Cherry St., Ste. 700
                                           Denver, CO 80246
                                           Telephone: (303) 865-3733
                                           Fax: (303) 865-3738
                                           E-mail: abdefazio@sweeneybechtold.com


                                           ATTORNEYS FOR PLAINTIFF

Plaintiff’s Address:
1120 Green Circle
Boulder, CO 80305




                                               13
Case 1:20-cv-01695-CMA Document 1 Filed 06/10/20 USDC Colorado Page 14 of 14




                        CERTIFICATION OF GOOD STANDING

      I hereby certify that I am a member in good standing of the bar of this Court.



                                            By:    SWEENEY & BECHTOLD, LLC

                                            s/Charlotte N. Sweeney
                                            650 S. Cherry St., Ste. 700
                                            Denver, CO 80246
                                            Telephone: (303) 865-3733
                                            Fax: (303) 865-3738
                                            E-mail: cnsweeney@sweeneybechtold.com

                                            s/Ariel B. DeFazio
                                            650 S. Cherry St., Ste. 700
                                            Denver, CO 80246
                                            Telephone: (303) 865-3733
                                            Fax: (303) 865-3738
                                            E-mail: abdefazio@sweeneybechtold.com

                                            ATTORNEYS FOR PLAINTIFF




                                              14
